Citation Nr: 1630651	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a disorder of the lumbar spine.  


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Per the Veteran's request, a Board hearing was scheduled for June 2016.  The Veteran failed to report for his scheduled hearing, and has not provided good cause for his absence.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board further notes that the Veteran's representative revoked his representation in July 2015.  In May 2016, the Board sent the Veteran a letter acknowledging the withdrawal of his former representative, noting that the Veteran was no longer represented, and offered to assist the Veteran in finding a Veterans Service Organization to represent him in this matter.  As of this decision, no reply from the Veteran is of record, and thus the Board will proceed in its adjudication of this issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA denied the Veteran's claim for entitlement to service connection for a lumbar spine disorder in a September 1962 rating decision.  The Veteran did not appeal this decision, nor did he submit new and material evidence within a year of the decision, and the decision became final.

2.  Since this final denial, while the record contains new evidence with regard to the Veteran's claim for entitlement to service connection for a lumbar spine disorder, such evidence is not material as these documents fail to indicate that a pre-existing lumbar spine disorder was permanently aggravated beyond normal progression during the Veteran's period of active service.  





CONCLUSIONS OF LAW

1.  The September 1962 rating decision denying the claim of entitlement to service connection for a lumbar spine disorder is final.  38 U.S.C. § 4005 (b) (1958); 38 C.F.R. §§ 3.104 (1956, Supp. 1962).

2.  New and material evidence has not been received since the September 1962 decision with regard to entitlement to service connection for a lumbar spine disorder; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, required notice was provided and neither the Veteran, nor his former representative, either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

In this case, the Veteran asserts that a pre-existing lumbar spine disorder was permanently aggravated beyond normal progression during his period of active service.  In a rating decision dated in September 1962, the Veteran's claim was denied because VA found that in-service back complaints, which were not indicative of any additional trauma to the back (x-rays were negative), were not representative of any increase in the basic pathology beyond that which may be attributed to natural progress.  It was further noted that the Veteran's complaints during service were but a continuation of the difficulty resulting from a 1953 incident in which the Veteran was thrown from a horse just prior to service.  The Veteran did not file a timely appeal for this issue or submit new and material evidence within a year following this rating decision, thus the decision became final.  See 38 U.S.C. § 4005 (b) (1958); 38 C.F.R. §§ 3.104 (1956, Supp. 1962).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the original denial, the record consisted of the Veteran's service treatment records, VA outpatient dental treatment records, statements in support of his claim, and a June 1962 VA examination report.  The Veteran's claim was denied because there had been no finding of additional back trauma during service, and his complaints were attributed to his back injury in 1953 prior to service.

Since that time, additional statements from the Veteran and private treatment records have been associated with the record.

With regard to the Veteran's application to reopen his claim for a lumbar disorder, there remains no medical evidence even suggesting that his preexisting back disorder was permanently aggravated beyond normal progression during his period of active service.  The aforementioned June 1962 VA examination report found no evidence of a current disorder at that time, and the new evidence, while it does demonstrate a current diagnosis of degenerative disc syndrome, does not suggest that such was the result of aggravation during service.  In fact, one such report from September 1974 indicates that the Veteran reported joint pain, to include low back pain, for a two-month period prior to that visit.  

As to the Veteran's statements in support of his claim, the Board has examined these documents and finds these statements to be cumulative of his previous contentions.  Moreover, the Veteran's statements essentially go to the point that he had back pain in service which was known at the time of his previous denial.  The evidence submitted does not establish or help to establish that a current lumbar diagnosis was aggravated beyond normal progression during active duty.  Therefore, the prior evidentiary defect has not been remedied.  

There is simply no evidence of record, to date, to support the Veteran's contention that is material to this case.  While the additional evidence establishes a current back disability, even were the claim reopened, no duty to assist would be triggered as the evidence submitted since 1962 does not suggest that the Veteran's pre-existing back condition was aggravated during service.  It was also well-established during service that the Veteran had back problems that had existed since before joining the military and it was documented that he had been placed on profile while in the service for his pre-existing back condition.  

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since 1962 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

As such, the Veteran's application to reopen his claim for entitlement to service connection for a lumbar disorder is denied.


ORDER

New and material evidence has not been received sufficient to reopen the claim for entitlement to service connection for a disorder of the lumbar spine; the application to reopen this claim is denied.


____________________________________________
MATTHEW W. BLACKEWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


